MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
Unité — Travail — Progrès

ARRETE N°_ 6390 }MEF/CAB. -
portant approbation de la convention de transformation industrielle pour la mise en
valeur des unités forestières d'exploitation Kimandou et Mabombo, situées
respectivement dans les unités forestières d'aménagement Sud 8 Sibiti et
Madingou, dans les Départements de la Lékoumou et de la Bouenza

LA MINISTRE DE L'ECONOMIE FORESTIERE,

Vu la constitution ;

Vu la loi n°16-2000 du 20 novembre 2000 portant code forestier :

Vu la loi n°14-2009 du 30 décembre 2009 modifiant certaines dispositions de la loi
n°16-2000 du 20 novembre 2000 portant code forestier :

Vu la loi n°37-2008 du 28 novembre 2008 sur la faune et les aires protégées ;

Vu le décret n°2002-437 du 31 décembre 2002 fixant les conditions de gestion et
d'utilisation des forêts ; |

Vu le décret n°2017-371 du 21 août 2017 portant nomination du Premier ministre, chef du
Gouvernement ;

Vu le décret n°2017-373 du 22 août 2017 portant nomination des membres du
Gouvernement ;

Vu le décret n°2017-409 du 10 octobre 2017 relatif aux attributions du ministre de
l'économie forestière ;

Vu l'arrêté n°8516/MEFE/CAB du 23 décembre 2005 portant création, définition des unités
forestières d'aménagement du secteur forestier Sud et précisant les modalités de gestion
et de leur exploitation ;

Vu l'arrêté n°8519/MEFE/CAB du 23 décembre 2005 portant création, définition des unités
forestières d'aménagement du secteur forestier centre et précisant les modalités de leur
gestion et de leur exploitation :

Vu l'arrêté n°8520/MEFE/CAB du 23 décembre 2005 définissant les unités forestières
d'exploitation de la zone | Lékoumou dans le secteur forestier sud :

Vu le rapport d'évaluation de la convention de transformation industrielle
n°2/MEF/CAB/DGEF du 28 février 2008, pour la mise en valeur des unités forestières
d'exploitations Kimandou et Mabombo, en date du 15 octobre 2018.

ARRETE :

Article premier : Est approuvé, la convention de transformation industrielle entre la
République du Congo et la société Bois Tropicaux du Congo Sarl, pour la mise en valeur
des unités forestières d'exploitations, Kimandou et Mabombo, dont le texte est annexé au
présent arrêté. t}
té, qui prend effet à compter de la date de signature, sera

Article 2: Le présent arrê
| Officiel et communiqué partout où besoin sera.

enregistré, publié au Journal

Fait à Brazzaville, le 8 ayÿril 2019

Rosalie MATONDO
MINISTÈRE DE L'ÉCONOMIE FORESTIÈRE REPUBLIQUE DU CONGO
ne Unité -Travail - Progrès

CABINET X HE.

N°_001 IMEF/CAB/DGEF..-

Convention de transformation industrielle pour la mise en valeur des unités
forestières d'exploitation Kimandou et Mabombo, situées respectivement dans les
unités forestières d'aménagement Sud 8 (Sibiti) et Madingou, dans les
Départements de la Lékoumou et de la Bouenza.

Entre les soussignés :

La République du Congo, représentée par Madame la Ministre de l'Economie Forestière,
ci-dessous désignée « le Gouvernement ».

D'une part,
Et

La Société BOIS TROPICAUX DU CONGO SARL, en sigle BTC SARL, représentée par
son Directeur Général, ci-dessous désignée « la Société ».

D'autre part,
Autrement désignés ‘les Parties”.
Il a été préalablement exposé ce qui suit :

Dans le cadre de la stratégie de gestion durable des forêts mise en œuvre par le
Gouvernement de la République du Congo, le Ministère de l'Economie Forestière a réalisé
en 2003 un inventaire dans les unités forestières d'exploitation Kimandou et Mabombo,
situées respectivement dans les unités forestières d'aménagement Sud 8 (Sibiti) et
Madingou, dans les Départements de la Lékoumou et de la Bouenza.

Les parties ont signé une convention de transformation industrielle n°2/MEF/CAB/DGEF
du 28 février 2008, approuvée par arrêté n°114/MEF/CAB de la même date pour la mise
en valeur de ces unités forestières d'exploitation, pour une durée de dix (10) ans.

Après l'obtention de l'autorisation d'installation en septembre 2008, la société Bois
Tropicaux du Congo SARL a été victime de la saisie de son matériel d'exploitation et du
blocage des activités dans l'UFE Kimandou jusqu'à ce jour, occasionnés par les
contestations de la population de la zone de Kimandou, qui estimait que les obligations du
cahier de charges particulier relatives au développement socio-économique du
épartement de la Lékoumou étaient mal négociées par les autorités nn 7
Après cet échec de démarrage des activités dans la Lékoumou, {a société s'était orientée
dans l'UFE Mabombo dans le Département de la Bouenza où les travaux préliminaires
avaient débuté en janvier 2011.

À l'instar du Département de la Lékoumou, les populations de Mabombo ont également
contesté les obligations du cahier de charge les concernant, en procédant aussi au
blocage des activités de la société sur une période de deux (02) ans avant la reprise
effective des activités qu'en 2014.

Conformément à l'article 25 de la convention de transformation industrielle citée plus haut,
les multiples empêchements subis par la société constituent un cas de force majeure qui
n'a pas permis à cette dernière de mener à bien ses activités.

A l'issue de l'échéance de ladite convention intervenue le 28 février 2018, et en application
des dispositions de l'article 175 du décret 2002- 437 du 31 décembre 2002 définissant les
conditions de gestion et d'utilisation des forêts, une évaluation de celle-ci a été faite dont
les conclusions du rapport ont permis d'examiner la possibilité ou non de sa reconduction.

Au regard de ce qui précède, les parties ont convenu de reconduire ladite convention par
la signature de la présente dont la teneur suit :

TITRE PREMIER : DISPOSITION GENERALES

Chapitre | : De l’objet et de la durée de la convention

Article premier : La présente convention a pour objet la mise en valeur, dans le cadre
d'une gestion durable des forêts, des unités forestières d'exploitation Kimandou et
Mabombo situées respectivement dans les unités forestières d'aménagement Sud 8
(Sibiti) et Madingou, dans les Départements de la Lékoumou et de la Bouenza.

Article 2 : La durée de la présente convention est fixée à huit (8) ans, à compter de la
date de signature de l'arrêté d'approbation de ladite convention.

Elle est renouvelable, après une évaluation par l'Administration Forestière, tel que prévu à
l'article 29 ci-dessous.

Chapitre Il : De la dénomination, du siège social, de l’objet et du capital social de la
société

Article 3 : La société est constituée en Société Anonyme à Responsabilité Limitée de droit
congolais, dénommée BOIS TROPICAUX DU CONGO SARL, en sigle BTC Sarl.

Son siège social est installé au 355, avenue Marien NGOUABI, BP 355 à Pointe-Noire.

Il pourra être transféré en tout autre endroit de la République du Congo par décision de la
majorité des actionnaires, réunie en Assemblée Générale Extraordinaire.

Article 4: La Société a pour objet l'exploitation, la transformation, le transport et la
bmmercialisation des bois et des produits dérivés de bois.
Afin de réaliser ses objectifs, elle peut signer des accords, rechercher des actionnaires et
entreprendre des actions pouvant développer ses activités, ainsi que toute opération
commerciale, mobilière se rattachant directement ou indirectement à l'objet de la société.

Article 5 : Le capital social de la société est initialement fixé à FCFA 2.000.000. Toutefois,
il devra être augmenté en une où plusieurs fois, par voie d'apport en numéraire, par
incorporation des réserves ou des provisions ayant vocation à être incorporées au capital
social et par apport en nature.

Article 6: Le montant actuel du capital social, divisé en 200 actions de 10.000 FCFA
chacune, est réparti de la manière suivante :

Actionnaire Nombre Valeur d'une | Valeur totale
d’action | action (F CFA)
(F CFA)
NGOMA MAKOSSO Pierre 68 10.000 680.000
TAPSOBA TANGA Michel 66 10.000 660.000
CANDAU Gilles 66 10.000 660.000
Total 200 2.000.000
Article 7: Toute modification dans la répartition des actions doit être notifiée au
Ministre en charge des Eaux et Forêts, conformément à la législation et la

réglementation en vigueur.

TITRE DEUXIEME : DEFINITION DES UNITES FORESTIERES D'EXPLOITATION
KIMANDOU ET MABOMBO

Article 8: Sous réserve des droits des tiers et conformément à la législation et à la
réglementation forestières, notamment les arrêtés n°8516/MEFE/CAB du 23 décembre
2005, portant création, définition des unités forestières d'aménagement du secteur
forestier Sud et précisant les modalités de leur gestion et de leur exploitation,
n°8519/MEFE/CAB du 23 décembre 2005 définissant des unités forestières
d'aménagement du secteur forestier centre et précisant les modalités de leur gestion et
de leur exploitation et n° 8520/MEFE/CAB du 23 décembre 2005, définissant les unités
forestières d'exploitation de la zone | Lékoumou du secteur forestier sud, la société BOIS
TROPICAUX DU CONGO SARL est autorisée à exploiter les unités forestières
d'exploitation Kimandou d'une superficie de 35.520 ha, dont 15.930 ha de superficie utile,
et Mabombo d'une superficie de 53.000 ha dont 38.400 ha de superficie utile, situées
respectivement dans les unités forestières d'aménagement Sud 8 (Sibiti) et Madingou,
dans les Départements de la Lékoumou et de la Bouenza.

Ces unités forestières d'exploitation sont définies ainsi qu’il suit :
a) UFE Kimandou

Le point d'Origine ©, est la confluence des rivières Bouenza et Louvakou aux
(coordonnées ci-après : 03°47'53,5" Sud et 013°35’00,9" Est.
- Au Nord: Par la rivière Loukoulou en amont depuis sa confluence avec la rivière
Bouenza jusqu'à sa source; puis par une droite de 400 m orientée à l'Est
géographique jusqu'à la route Sibiti-Grand Bois-Kimandou.

- À l'Ouest: Par la route Sibiti-Grand Bois-Kimandou jusqu'au point aux
coordonnées suivantes : 03°49'06, 6” Sud et 13°25'06,5” Est, situé dans le village
Mosegé; ensuite, par une droite de 2.200 m environ orientée à l'Ouest
géographique jusqu'à la rivière Mombo; puis, par la rivière Mombo en aval jusqu'à
son intersection avec la route Misengé-Bihoua ; ensuite par la piste Bihoua-
Misengé jusqu'à son intersection avec la rivière Loango.

- Au Sud et à l'Est: Par la limite départementale Bouenza-Lékoumou, depuis
l'intersection de la rivière Loango avec la route Bihoua-Misengé jusqu'à la
confluence des rivières Bouenza et Loukoulou.

b) UFE Mabombo

Le point d’origine © est la confluence des rivières Bouenza et Lékoulou aux coordonnées
géographiques ci-après : 03°49'47” Sud et 13°36'45” Est.

Au Nord et à L'Est : Par la rivière Bouenza en aval jusqu'à sa confluence avec la rivière
Louati aux coordonnées géographiques ci-après : 04°01'46” Sud et 13°49'45" Est.

Au Sud : Par une droite de 35.600 m environ orientée à l'Ouest géographique jusqu'à son
intersection avec la rivière Loango aux coordonnées géographiques ci-après : 04°01'46”
Sud et 13°30"10" Est.

A l'Ouest: Par la rivière Loango en amont jusqu'au pont de la route Moukassa-
Kimandou; puis par la route Moukassa-Kimandou jusqu'au point aux coordonnées
géographiques ci-après : 03°53'39" Sud et 13°34'19" Est ; ensuite par une droite de 4.900
m environ orientée géographiquement suivant un angle de 20° jusqu'à la rivière Lékoulou
aux coordonnées géographiques ci-après : 03°51'13" Sud et 13°33'26" Est ; puis par la
rivière Lékoulou en aval jusqu'au point d'origine ©.

TITRE TROISIEME : ENGAGEMENTS DES PARTIES
Chapitre 1 : Des engagements de la Société

Article 9 : La Société s'engage à respecter la législation et la réglementation forestières
en vigueur en République du Congo, notamment :

- en ne cédant, ni en ne faisant sous-traiter la mise en valeur des unités forestières
d'exploitation Kimandou et Mabombo:;

- en effectuant des comptages systématiques pour l'obtention des autorisations
annuelles de coupes, dont les résultats devront parvenir, dans les délais
réglementaires aux Directions Départementales de l'Economie Forestière de la
Bouenza et de la Lékoumou, dans les délais prescrits pour approbation ;

- en transmettant les états de production aux Directions Départementales de
(oriree Forestière de la Bouenza et de la Lékoumou, dans les délais prévu:
ar la réglementation en vigueur ; Pr
\ ;
- en respectant les dispositions légales en vigueur sur la transformation plus
poussée de bois.

Article 10 : La Société s'engage également à respecter la législation et la
réglementation en vigueur en matière de travail.

Article 11 : La Société s'engage à mettre en valeur les unités forestières
d'exploitation Kimandou et Mabombo, conformément aux normes forestières et
environnementales, aux prescriptions de ladite convention et aux dispositions du
cahier de charges particulier.

Article 12 : La Société s'engage à élaborer à partir de 2020, sous le contrôle des
services compétents du Ministère en charge des Eaux et Forêts, le plan
d'aménagement, dans l'objectif de gestion durable des unités forestières
d'exploitation Kimandou et Mabombo.

A cet effet, elle devra créer en son sein une cellule chargée de coordonner et de
suivre l'élaboration et la mise en œuvre dudit plan.

L'élaboration du plan d'aménagement se fera avec l'appui d'un bureau d'études
agréé, sur la base des directives et normes nationales d'aménagement des
concessions forestières.

Un protocole d'accord définissant les conditions générales d'aménagement et un
protocole technique précisant les prescriptions techniques seront signés entre la
Direction Générale de l'Economie Forestière et la Société.

Un avenant à la présente convention sera signé entre les Parties, après l'adoption
du plan d'aménagement, pour prendre en compte les prescriptions dudit plan.

Article 13: La Société s'engage à mettre en œuvre le plan d'aménagement des
unités forestières d'exploitation Kimandou et Mabombo.

Les dépenses relatives à l'élaboration et à la mise en œuvre du plan
d'aménagement sont à la charge de la Société. Toutefois, celle-ci peut, avec
l'appui du Ministère en charge des Eaux et Forêts, rechercher des financements
extérieurs.

Article 14 : La Société s'engage à atteindre les volumes précisés au cahier de
charges particulier, sauf en cas de crise sur le marché de bois ou de force majeure.

Article 15 : La Société s'engage à mettre en place une unité de transformation
industrielle et à diversifier la production transformée, selon le programme
d'investissement et le planning de production présentés au cahier de charges
particulier.

lle s'engage également à encourager la sous-traitance dans le cadre de la
écupération des rebuts de bois à l'exploitation et à l'industrie. R

V7

5
Article 16 : La Société s'engage à assurer la bonne exécution du programme
d'investissement, conformément au planning contenu dans le cahier de charges
particulier.

Pour couvrir les investissements, la Société aura recours à tout ou partie de son cash-
flow, aux capitaux de ses actionnaires et aux financements extérieurs à moyen et long
terme.

Article 17 : La Société s'engage à recruter les cadres nationaux, à assurer et à financer
leur formation, selon les dispositions précisées dans le cahier de charges particulier.

Article 18 : La Société s'engage à porter l'effectif du personnel de 116 à 297 agents,
conformément aux détails précisés dans le cahier de charges particulier.

Article 19 : La Société s'engage à collaborer avec l'Administration des Eaux et Forêts,
pour une gestion rationnelle de la faune dans les unités forestières d'exploitation
Kimandou et Mabombo.

Elle s'engage, notamment, à assurer le financement de la mise en place et du
fonctionnement de l'Unité de Surveillance et de Lutte Anti-Braconnage, en sigle USLAB,
sur la base d'un protocole d'accord à signer avec la Direction Générale de l'Economie
Forestière.

Article 20 : La Société s'engage à réaliser un programme de restauration des zones
dégradées et de suivi de la régénération des jeunes peuplements dans les unités
forestières d'exploitation Kimandou et Mabombo, en collaboration avec le Service National
de Reboisement, sur la base d'un protocole d'accord à signer avec ladite Direction, dès
l'adoption du plan d'aménagement.

Article 21 : La Société s'engage à réaliser les travaux spécifiques au profit de
l'Administration des Eaux et Forêts, des populations et des collectivités territoriales ou
locales des Départements de la Bouenza et de la Lékoumou, tels que prévus dans le
cahier de charges particulier annexé à la présente convention.

Chapitre Il : Des engagements du Gouvernement

Article 22 : Le Gouvernement s'engage à faciliter, dans la mesure du possible, les
conditions de travail de la Société et à contrôler, par le biais des services compétents du
Ministère en charge des Eaux et Forêts, l'exécution des clauses conventionnelles.

Il garantit en outre la libre circulation des produits forestiers, sous réserve de leur contrôle
par les agents des Eaux et Forêts.

Article 23 : Le Gouvernement s'engage à maintenir les volumes précisés au cahier de
charges particulier jusqu'à l'adoption du plan d'aménagement, sauf en cas de crise sur le
marché de bois ou de force majeure.

Article 24 : Le Gouvernement s'engage à ne pas mettre en cause, unilatéralement, les
dispositions de la présente convention à l'occasion des accords de toute nature qu'il»
RE contracter avec d’autres Etats ou des tiers. {), 4

“À
TITRE QUATRIEME : MODIFICATION, RESILIATION DE LA CONVENTION
ET CAS DE FORCE MAJEURE

Chapitre | : De la modification

Article 25 : La présente convention peut être modifiée lorsque les circonstances
l'imposent, selon que l'intérêt des Parties l'exige, ou encore lorsque son exécution devient
impossible en cas de force majeure.

Article 26 : Toute demande de modification de la présente convention doit être formulée
par écrit deux mois avant, par la Partie qui prend l'initiative.

Cette modification n'entrera en vigueur qu'après approbation par la signature des Parties
contractantes.

Chapitre Il : De la résiliation de la convention

Article 27 : En cas d’inexécution des engagements pris par la Société, la convention est
résiliée de plein droit, sauf cas de force majeure, après une mise en demeure restée
sans effet, dans les délais indiqués, qui, dans tous les cas, ne doivent pas dépasser
trois mois, sans préjudice de poursuites judiciaires.

Cette résiliation intervient également en cas de non-respect de la législation et de la
réglementation forestières, dûment constaté et notifié à la Société par l'Administration
des Eaux et Forêts.

La résiliation de la convention se fera par arrêté du Ministre en charge des Eaux et Forêts.

Article 28 : Les dispositions de l'article 27 ci-dessus s'appliquent également dans le cas
où la mise en œuvre de la présente convention ne commence pas dans un délai d'un an,
à compter de la date de signature de son arrêté d'approbation, ou encore lorsque les
activités du chantier sont arrêtées pendant un an, sauf cas de force majeure, après avoir
tenu informé l'Administration des Eaux et Forêts.

Chapitre Ill : Du cas de force majeure
Article 29 : Est qualifié de « cas de force majeure », tout événement indépendant,

incertain, imprévisible, irrésistible et extérieur à la Société, susceptible d'empêcher la
réalisation normale de son programme de production et d'investissements.

Toutefois, la grève issue d’un litige entre la Société et son personnel ne constitue pas un
cas de force majeure.

Article 30 : Au cas où l'effet de la force majeure n'excède pas six mois, le délai de
l'exploitation sera prolongé par rapport à la période marquée par la force majeure.

Si au contraire, l'effet de la force majeure dure plus de six mois, l'une des Parties peut
soumettre la situation à l’autre, en vue de sa résolution.

es Parties s'engagent à se soumettre à toute décision résultant d’un tel règlement,
Même si cette décision devra aboutir à la résiliation de la présente convention. 4

7
TITRE CINQUIEME : REGLEMENT DES DIFFERENDS ET ATTRIBUTION DE
JURIDICTION

Article 31 : Les Parties conviennent de régler à l'amiable tout différend résultant de
l'interprétation ou de l'exécution de la présente convention.

Au cas où le règlement à l'amiable n'aboutit pas, le litige est porté devant le Tribunal de
Commerce du siège social de la Société installé sur le territoire congolais.
TITRE SIXIEME : DISPOSITIONS DIVERSES ET FINALES

Article 32 : En cas de faillite ou de résiliation de la convention, la Société sollicitera
l'approbation du Ministre en charge des Eaux et Forêts pour vendre ses actifs.

En outre, les dispositions de l'article 71 de la loi n° 16-2000 du 20 novembre 2000, portant
code forestier sont applicables de plein droit.

Article 33 : La présente convention fera l’objet d'une évaluation annuelle par les services
compétents de l'Administration des Eaux et Forêts.

Une copie du rapport d'évaluation annuelle est transmise à la Direction Générale de la
Société, en relevant les points d'inexécution de la convention.

De même, au terme de la validité de la présente convention, une évaluation finale sera
faite par les services précités, qui jugeront de l'opportunité ou non de sa reconduction.

Article 34 : La présente convention, qui sera approuvée par arrêté du Ministre en charge
des Eaux et Forêts, entre en vigueur à compter de la date de signature dudit arrêté. .

Fait à Brazzaville, le 8 avril 2019

Pour la Société, Pour le Gouvernement,

La Ministre de l'Economie Forestière,

Le Directeur Général,
© l

Pierre NGOMA MAKOSSO Rosalie MATONDO
